DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/26/2021 has been entered.
Response to Amendment
This action is in response to the amendment filed on 3/26/2021, wherein:
Claims 1-3, 6-8, 23-27, 30, 52-56, 58, 59, and 65-76 are currently pending; and
Claims 1, 54, and 72-76 have been amended. 
Claim Objections
Claims 1, 54, and 73 objected to because of the following informalities:  
In the respective last lines of claims 1, 54, and 73, the phrase “one-another” should be replaced by “one another.” 
Appropriate correction is required.
Claim Interpretation
Claims 1, 54, and 73 each recite the phrase “landing and departing being independent of one another.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 23, 24, 30, 54-56, 58, and 59 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2009/0043487 to Gellert.
Re: Claims 1 and 54. Gellert teaches an airport runway arrangement (2, split runway design, upper half of Fig. 1) for commercial aircraft, comprising:
a first runway section (5/14, first runway end);
a second runway section (7//16, second runway end) extending substantially in prolongation of the first runway section, the second runway section having the same direction of operation as that of the first runway section (approaches and departures are shown left to right on the same split runway); and

thereby simultaneously allowing a landing aircraft to land on one of said first and second runway sections, and a departing aircraft to take off from the other of said first and second runway sections, whilst not using the intermediate section (paragraphs [0023] and [0048]). 
With regards to the method of claim 54, the apparatus of claim 1 comprises all of the structural elements required to practice the steps outlined in claim 54. In the normal and usual operation of the runway operation of claim 1, the prior art device would necessarily perform the method claimed such that the method is anticipated thereby.
Re: Claim 2. In Figures 1 of Gellert, a landing aircraft is indicated by reference character 20 and a departing aircraft is indicated by reference character 22. 
Re: Claim 3. In Figures 1 of Gellert, a takeoff runway section is designated by reference characters 16 and 16', and a landing portion of the runway is designated by 14 and 14'.
Re: Claim 23. In Figure 1, each of the first and second runway sections are between 1000m and 8000m long (5000-7000 feet = 1524- 2133.6 m). 
Re: Claim 24. In Figure 1 of Gellert, the first and second runway sections of each split runway are shown to be substantially the same length. 
Re: Claim 30. In Figure 1 of Gellert, a terminal area (8) is shown to be situated adjacent the intermediate sections.
Re: Claims 55 and 56. The steps of claim 54 are anticipated by Gellert as outlined above. In order to simultaneously take-off and land two aircraft on the split runways as taught by Gellert, the steps of directing an aircraft to move along a first section to land and a second section to takeoff are inherently required. 
Re: Claims 58 and 59. In paragraphs [0022], [0025], and [0037] of Gellert, it is taught that the intermediate section, the first runway section, and the second runway section comprise designations indicating said sections which includes markings and/or lights for indicating to the pilot and/or other airport personnel involved in the airport’s operations (i.e. air traffic controllers). In paragraphs [0037] and [0044] of Gellert, it is taught that the markings and/or lights for the split runway may be modified (e.g. turned on and off or switched around) to modify operation of the runway. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-3, 6-8, 23-27, 30, 54-56, 58, 59, and 65-74  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0043487 to Gellert.
Re: Claims 1, 54, 70, 71, 72, 73, and 74. Gellert teaches an airport runway arrangement (2, split runway design, Figs. 1) for commercial aircraft, comprising:
a first runway section (5/14’, first runway end);
a second runway section (7//16', second runway end) extending substantially in prolongation of the first runway section, the second runway section having the same direction of operation as that of the first runway section (approaches and departures are shown left to right on the same split runway); and
an intermediate section (10, buffer zone) between the first and second runway sections, wherein the intermediate section is designated by at least one of lights, markings and reflectors on said runway arrangement as an intermediate safety area, said designation indicating that the intermediate section is not to be used by aircraft (paragraphs [0022] and [0025] - desirable markers, lighting systems, signals and the like, or combination thereof). Paragraph [0025] specifically states that the buffer zone (10) provides added safety and reduced runway incursions rather than stating that the zone is intended to be utilized for taxiing. This is interpreted to mean that it is not intended to be used except in extenuating circumstances wherein the additional runway length is used for example in an emergency. This interpretation is further supported by Figure 1 which includes taxiing pathways (12) which do not enter the intermediate zone; 
thereby simultaneously allowing a landing aircraft to land on one of said first and second runway sections, and a departing aircraft to take off from the other of said first and second runway sections, whilst not using the intermediate section (paragraphs [0023] and [0048]). 
With regards to claims 70 and 73, In Figure 1 of Gellert, the length of the intermediate buffer zone (10) is shown to be 572 feet. In paragraph [0025], it is taught that the buffer zone maybe of any suitable or desired width. However, it is not expressly disclosed that the runway intermediate section is at least 948 feet in length.
It would have been an obvious matter of design choice to provide the aforementioned dimensions, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, Gellert teaches in paragraphs [0002] and [0007] that the system is also intended to be used in converting existing airports. Examiner takes Official Notice that the Denver, CO airport comprises a runway of 16,000 ft. Utilizing the same dimensioning provided in paragraph [0038] for safe operation, the buffer zone of the system of Gellert applied to the Denver airport would provide a buffer zone of approximately 2000 ft. 
With regards to the method of claims 54 and 71, and 72, the apparatus of claims 1 and 70 comprises all of the structural elements required to practice the steps outlined in claims 54 and 71, and 72 respectively. In the normal and usual operation of the runway operation of claims 1 and 70, the prior art device would necessarily perform the method claimed such that the method is anticipated thereby.
Re: Claim 2. In Figures 1 of Gellert, a landing aircraft is indicated by reference character 20 and a departing aircraft is indicated by reference character 22. 
Re: Claim 3. In Figures 1 of Gellert, a takeoff runway section is designated by reference characters 16 and 16', and a landing portion of the runway is designated by 14 and 14'.
Re: Claim 6. In Figures 1 of Gellert, pairs of runway arrangements, each according to claim 1 are shown.
Re: Claim 7. In Figures 1 of Gellert, at least one second runway arrangement is shown to be parallel to the first and second runway sections. 
Re: Claim 8. Gellert anticipates the limitations of claim 7 as outlined above. Based upon the scale of the runways labelled lengths, the parallel runways are separated by at least 1035 meters. 
Re: Claim 23. In Figure 1, each of the first and second runway sections are between 1000m and 8000m long (5000-7000 feet = 1524- 2133.6 m). 
Re: Claim 24. In Figure 1 of Gellert, the first and second runway sections of each split runway are shown to be substantially the same length. 
Re: Claim 25. Gellert renders obvious the limitations of claim 1 as outlined above. However, it is not expressly disclosed that each of the first and second runway sections are between 2200 meters and 4000 meters long. It would have been an obvious matter of design choice to provide the aforementioned dimensions, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re: Claim 26. In paragraph [0028] of Gellert, it is taught that while the runway sections are shown as equal in length, the portions can comprise differing lengths as well. 
Re: Claim 27. Gellert renders obvious the limitations of claim 26 as outlined above. However, it is not expressly disclosed that the first runway section is between 1000 and 2500 meters and second runway sections is between 2500 meters and 4000 meters long. It would have been an obvious matter of design choice to provide the aforementioned dimensions, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Re: Claim 30. In Figure 1 of Gellert, a terminal area (8) is shown to be situated adjacent the intermediate sections.
Re: Claims 55 and 56. The steps of claim 54 are anticipated by Gellert as outlined above. In order to simultaneously take-off and land two aircraft on the split runways as taught by Gellert, the steps of directing an aircraft to move along a first section to land and a second section to takeoff are inherently required. 
Re: Claims 58 and 59. In paragraphs [0022], [0025], and [0037] of Gellert, it is taught that the intermediate section, the first runway section, and the second runway section comprise designations indicating said sections which includes markings and/or lights for indicating to the pilot and/or other airport personnel involved in the airport’s operations (i.e. air traffic controllers). In paragraphs [0037] and [0044] of Gellert, it is taught that the markings and/or lights for the split runway may be modified (e.g. turned on and off or switched around) to modify operation of the runway. 
Re: Claims 65-69.  Gellert renders obvious the limitations of claim 1 as outlined above. However, it is not expressly disclosed that the intermediate section is between 240m and 600m (claim 65); is between 300m and 1500m (claim 66); is between 600m and 1500m (claim 67); is between 540 and 660m (claim 68); or is approximately 600m in length (claim 69). It would have been an obvious matter of design choice to provide the aforementioned dimensions, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 52 and 53 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0043487 to Gellert in view of Applicant Admitted Prior Art (AAPA). 
Re: Claim 52. Gellert renders obvious the limitations of claim 1 as outlined above. However, it is not expressly disclosed that the runway comprises a landing threshold which is substantially further along the runway than the start of the runway. Examiner previously gave Official Notice, which is now considered AAPA, that runways comprising displaced landing thresholds are well-known in the art. The prior art of Gellert contained a base device upon which the claimed invention is an improvement. The prior art is also known to contain a comparable device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known improvement technique in the same way to the base device of Gellert and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Furthermore, one of ordinary skill in the art would have been motivated to employ a displaced landing threshold to give arriving aircraft clearance over an obstruction (e.g. airport fence) while still allowing departing aircraft the maximum amount of runway. 
Re: Claim 53. The renders obvious of claim 52 are rendered obvious in view of Gellert as outlined above. However, it is not expressly disclosed that the threshold is between 1km and 5km distal from the start of the landing runway, preferably between 1.5km and 3km, more preferably 2km. It would have been an obvious matter of design choice to provide the aforementioned dimensions, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 75 and 76 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0043487 to Gellert in view of “Preliminary Feasibility Study for Runway Extension” by Roseburg Regional Airport dated October 2007.  
Re: Claims 75 and 76. Gellert teaches the limitations of providing a runway arrangement and/or converting an existing runway, wherein a first and second section to be utilized as landing and takeoff sections of a collinear runway are marked with an intermediate section therebetween providing a “split runway.” A runway having an intermediate zone of 948 feet as recited in claim 76 is also rendered obvious by change of size case law as outlined above. However, Gellert does not expressly disclose the step of extending an existing runway. The preliminary study for the Roseburg Regional Airport describes the process of improving a pre-existing airport by extending the length of each end of a runway to manage compatible long term growth and increased operations at the airport. The study teaches that it is well-known in the art to extend the length of runways. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have readily recognized that a pre-existing airport runway could have its length increased as taught by Roseburg prior to or after marking as a split runway taught by Gellert. This extending would have been routine in the art and any specific dimensioning would have been an obvious change in size. 
Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive. 
On pages 9-10, Applicant reiterates the same arguments previously recited in the response to the non-final office action and the appeal brief with respect to Gellert. These arguments have been rebutted in both the Final Office Action mailed on 11/30/2018 and the Examiner’s Answer mailed on 9/18/2019.
Conclusion
The amendments filed on 3/26/2021 merely amend the phrase “not to be used by aircraft under normal operation” to “not available for taxing” in response to the indefiniteness rejections provided in the Board Decision mailed on 2/2/2021. As the amended claims were previously interpreted by the Examiner in view of the specification to mean that the intermediate section is not used for taxiing (See Claim Interpretation section of Final Office Action mailed 11/30/2018), all the claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647